PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Murphy							:
Application No.  16/784,584				:	ON PETITION
Filed: February 7, 2020					:
Attorney Docket No. 20190821							


This is a decision on the “Petition to the Director under 37 CFR 1.181—Petition to the Director” filed on November 4, 2021, that is being treated as a petition under 37 CFR 1.181(a) to withdraw the holding of abandonment.

The petition is granted.

The record reflects that a restriction/election requirement was mailed on March 23, 2021, allowing a shortened statutory period for reply of two (2) months from its mailing date.  Extensions of time were available pursuant to 37 CFR 1.136(a).  On March 29, 2021, applicant filed a “Transmittal Form.”  On, October 26, 2021, a “Notice of Abandonment” was mailed informing applicant that the application is abandoned as of May 25, 2021, for failure to file a timely and proper reply to the March 23, 2021, restriction/election requirement.

The instant petition was filed on November 4, 2021. Applicant petitions for the withdrawal of the holding of abandonment maintaining that a timely and proper response to the restriction/election requirement mailed on March 23, 2021, was filed on March 29, 2021. Applicant states that the reply to the restriction/election requirement in the form of an election was contained in the “Remarks” section of the Transmittal Letter filed on March 29, 2021. 

It is noted that the restriction/election requirement mailed on March 23, 2021, required that applicant file a timely and proper reply, which:

[…] must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Restriction/Election Requirement mailed March 23, 2021, p. 5

A review of the Transmittal Letter filed on March 29, 2021, reveals that in the “Remarks” section, applicant states:



Based on the aforementioned, it appears that the application was improperly held abandoned as applicant filed on March 29, 2021, a timely reply to the restriction election requirement mailed on March 23, 2021, in the form of an election, without traverse, of claims 14-23. Accordingly, the petition is granted.

Applicant is informed that, in general, a transmittal letter should not contain the response to the Office action. As per the guidance of 37 CFR 1.4(c), each distinct subject must be contained in a separate paper so as to avoid undue delay in responding to communications. Thus, the transmittal letter is most appropriately used to inform the Office what papers and/or fees are included in a filing by itemizing the enclosures or attachments; however, applicant should avoid including the substance of the reply on the transmittal letter. The substantive reply to an Office action should be self-contained on a separate paper clearly titled as to its purpose and setting forth appropriate identifiers, such as the application serial number, filing date, title of invention, and applicant name, so that the paper can be associated with the correct application file.

It is further noted that applicant states:

[t]he Applicant also respectfully requests that the delay of some seven months be considered in any Patent Term Adjustment to which the Application is entitled if any claims are allowed. 

Petition, filed November 4, 2021, p.2.

Applicant is informed that a determination of patent term adjustment will be made upon issuance of the patent. If applicant disagrees with the determination of patent term adjustment, applicant may file a request under 37 CFR 1.705(b), within two-months of the issue date of the patent, requesting redetermination of the patent term adjustment.

Decisions on the “Request for Refund” filed on January 11, 2022, and on February 14, 2022, are forthcoming under separate cover.

The application file is directed to Technology Center GAU 3791 for further processing to include consideration of the election filed on March 29, 2021.  

Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must directed to the Technology Center at (571) 272-3700.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET